Exhibit 10.1

 




CHAIRMAN’S AGREEMENT
Effective January 1, 2016
This Chairman’s Agreement (the “Agreement”) is made and entered into between
Stephen G. Newberry (the “Chairman”) and Lam Research Corporation, a Delaware
corporation (the “Company”).
R E C I T A L S
A.The Company and Chairman desire to enter into this Agreement with respect to
the Chairman’s service as Chairman of the Board of the Company.


In consideration of the mutual covenants herein contained, and in consideration
of the retainer of the Chairman by the Company, the parties agree as follows:


1.
Duties and Scope.



(a)Position. During the Term (as defined in Section 2(a) below), the Chairman
shall serve as the chairman of the board of directors (the “Board”) of the
Company (and not as an employee or officer). The Chairman shall perform all
duties enumerated in the Company’s bylaws and corporate governance guidelines;
perform such duties as the Board may reasonably assign at the request of the
Chief Executive Officer; perform such other duties as the Board may reasonably
request from time to time; and provide reports to the Board on the Chairman’s
activities under this Agreement, as requested by the Board.


(b)Chairman’s Obligations. Chairman shall comply with all of the Company’s
policies and procedures governing service as a director and chairman of the
Board. During the Term, the Chairman shall not devote substantial business
efforts and time to another for profit company except as authorized by the lead
independent director. The foregoing, however, shall not preclude the Chairman
from engaging in such activities and services as do not interfere or conflict
with his responsibilities to the Company, such as serving on the board of
directors of other for-profit companies except as set forth in Section 7(b).


2.
Term.



(a)Term. The Company shall retain the Chairman, on the terms and subject to the
conditions set forth in this Agreement, for the period commencing on January 1,
2016, and ending on December 31, 2016 (such period, the “Term”).


(b)    Termination. This Agreement will terminate at the conclusion or earlier
termination of the Term. The parties may mutually agree in writing to extend the
Term for additional one (1) year terms. In addition, the Term will also
terminate automatically if the Chairman is no longer a member of the Board or if
he is no longer the chairman of the Board, for any reason, including death,
disability, or the Company’s stockholders’ failure to elect the chairman to the
Board.





--------------------------------------------------------------------------------



3.
Compensation and Benefits Elements.



(a)    Annual Retainers. During the Term, as compensation for the Chairman’s
service as chairman of the board of directors, the Company shall pay the
Chairman a retainer equal to: (i) the annual cash and equity retainers payable
to all non-employee Directors of the Company for calendar year 2016 and (ii) an
additional cash retainer equal to $280,000 for calendar year 2016. Both cash
retainers and the equity retainer shall be payable at the same time, and on the
same terms, as the annual cash and equity retainers payable to other
non-employee Directors. In addition, the Chairman may receive increases in the
Chairman’s cash retainer (prong (ii) above) as may be determined from time to
time in the sole discretion of the independent members of the Board.
(b)     Deferred Compensation. The Chairman shall be entitled to participate in
the Company’s Elective Deferred Compensation Plan pursuant to the terms thereof
on the same terms as other non-employee Directors, subject to the generally
applicable terms and conditions of the plan.
(c)    Benefits. During the Term, the Chairman shall be eligible to participate
in the benefit plans and compensation programs maintained by the Company of
general applicability to non-employee Directors of the Company, subject in each
case to the generally applicable terms and conditions of the plan or program in
question and to the determination of the independent members of the Board or the
Compensation Committee or any committee administering such plan or program, as
appropriate.
(d)    Reimbursement of Business Expenses. The Company shall reimburse the
Chairman for all reasonable and necessary business expenses incurred by the
Chairman in the performance of his duties hereunder upon proper submission of
expense reports in accordance with Company policies regarding such reimbursement
for non-employee Directors.
(e)    Administrative Support. During the Term, the Company will provide the
Chairman with a reasonable level of administrative support. This may either be
provided by the Company directly or may be reimbursed by the Company pursuant to
appropriately incurred expenses by the Chairman.
4.
Termination Benefits.



(a)Accrued Rights. In the event of a termination of the Term for any reason,
Chairman shall be entitled to receive the Accrued Rights. “Accrued Rights” shall
mean: i) any unpaid retainer(s) through the date of termination of service,
ii) reimbursement for any unreimbursed business expenses properly incurred by
Chairman in accordance with the applicable Company policy, and iii) such
Employee Benefits, if any, as to which Chairman may be entitled under the
Elective Deferred Compensation Plan and the Retiree Health Plan of the Company
in accordance with their respective terms.
5.
Successors.



(a)Company’s Successors. The Company shall require a successor to the Company
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) or to all or substantially all of the
Company’s business and/or assets (each a “Successor Company”) to assume the
Company’s obligations under this Agreement and agree expressly to perform such
obligations in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes of this Agreement, the term “Company” shall include any Successor
Company which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.


(b)Chairman’s Successors. The terms of this Agreement and all rights of the
Chairman hereunder shall inure to the benefit of, and be enforceable by, the
Chairman’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


6.Notice.


(a)    General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by Federal Express or a comparable air
courier company. In the case of the Chairman, notices sent by courier shall be
addressed to him at the home address that he most recently communicated to the
Company in writing. In the case of the Company, notices sent by courier shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Chief Legal Officer.

2
 



--------------------------------------------------------------------------------



7.Non-Compete; Non-Solicit.


(a)The parties hereto recognize that the Chairman’s services are special and
unique and that his level of compensation is partly in consideration of and
conditioned upon the Chairman’s not competing with the Company, and that the
covenant on his part not to compete and not to solicit as set forth in this
Section 7 is essential to protect the business and goodwill of the Company.


(b)The Chairman agrees that prior to the end of the Term, the Chairman will not
either directly or indirectly, whether as a director, officer, consultant,
employee or advisor or in any other capacity (1) render any services to any
company, business, agency, partnership or entity engaged in a business
competitive with the Company (“Restricted Business”) other than the Company, or
(2) make or hold any investment in any Restricted Business in the United States
other than the Company, whether such investment be by way of loan, purchase of
stock or otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 2% of the listed or traded stock of any publicly held
corporation. For purposes of this Section7, the term “Company” shall mean and
include the Company, any subsidiary or affiliate of the Company, any Successor
Company and any other corporation or entity of which the Chairman may serve as a
director, officer or employee at the request of the Company or any Successor
Company.


(c)Prior to the end of the Term, and for the period extending six (6) months
thereafter, the Chairman will not directly induce or attempt to influence any
employee of the Company to leave its employ and join any Restricted Business in
or within 50 miles of Fremont, California.


(d)The Chairman agrees that the Company would suffer an irreparable injury if he
were to breach the covenants contained in subparagraphs (b) or (c) and that the
Company would by reason of such breach or threatened breach be entitled to
injunctive relief in a court of appropriate jurisdiction, and the Chairman
hereby stipulates to the entering of such injunctive relief prohibiting him from
engaging in such breach.


(e)If any of the restrictions contained in this Section 7 shall be deemed to be
unenforceable by reason of the extent, duration or geographical scope or other
provisions thereof, then the parties hereto contemplate that the court shall
reduce such extent, duration, geographical scope or other provisions hereof (but
only to the extent necessary to render such restrictions enforceable) and then
enforce this Section 7 in its reduced form for all purposes in the manner
contemplated hereby.


8.Existing Confidentiality and Non-Compete Agreements.


Chairman represents and warrants (1) that prior to the date hereof he has
provided the Company with true and complete copies of any and all written
confidentiality and/or non-compete agreements to which Chairman is a party as of
the date hereof (together with a written description of any such oral
agreements), and (2) to the best of Chairman’s knowledge, full compliance with
the terms of each such agreement will not materially interfere with Chairman’s
duties hereunder (except to the extent that Chairman reasonably may determine to
absent himself from certain Company meetings and communication). The Chairman
further covenants that he will not willfully and knowingly fail to fully abide
by the terms of any and all such agreements and will work in good faith with the
Company to avoid any breach thereof.
9.Arbitration.


At the option of either party, any and all disputes or controversies whether of
law or fact and of any nature whatsoever arising from or respecting this
Agreement shall be decided by arbitration under the rules of the American
Arbitration Association in accordance with the rules and regulations of that
Association with the exception of any claim for temporary, preliminary or
permanent injunctive relief arising from or respecting this Agreement which may
be brought by the Company in any court of competent jurisdiction irrespective of
Chairman’s desire to arbitrate such a claim.
The arbitrator shall be selected as follows. In the event the Company and the
Chairman agree on one arbitrator, the arbitration shall be conducted by such
arbitrator. If the parties cannot agree on an arbitrator, the Company and the
Chairman shall each select one independent, qualified arbitrator and the two
arbitrators so selected shall select the third arbitrator. The Company reserves
the right to object to any individual arbitrator who shall be employed by or
affiliated with a competing organization.
Arbitration shall take place in San Jose, California, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the

3
 



--------------------------------------------------------------------------------



inspection only by the Company and the Chairman and their respective attorneys
and their respective experts who shall agree in advance and in writing to
receive all such information confidentially and to maintain such information in
secrecy unless and until such information shall become generally known. The
arbitrator, who, if more than one, shall act by majority vote, shall have the
power and authority to decree any and all relief of an equitable nature
including, but not limited to, such relief as a temporary restraining order, a
temporary and/or permanent injunction, and shall also have the power and
authority to award damages, with or without an accounting and costs, provided,
that punitive damages shall not be awarded, and provided, further, that the
Chairman shall be entitled to reimbursement for his reasonable attorney’s fees
to the extent that he prevails as to the material issues in such dispute. The
reimbursement of attorney’s fees shall be made promptly following delivery of an
invoice therefor. The decree or judgment of an award rendered by the arbitrators
may be entered in any court having jurisdiction thereof.
Reasonable notice of the time and place of arbitration shall be given to all
persons, other than the parties, as shall be required by law, in which case such
persons or those authorized representatives shall have the right to attend
and/or participate in all the arbitration hearings in such a manner as the law
shall require.
10.Excise Tax on Payments. Notwithstanding anything to the contrary contained
herein, in the event that any payment by the Company to or for the benefit of
the Chairman, whether paid or payable, would be subject to the excise tax
imposed by Section 4999 of the Code or any comparable federal, state, or local
excise tax (such excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Chairman
shall receive either the full amount or a lesser amount that does not trigger an
excise tax, whichever produces a greater after-tax benefit to the Chairman, as
determined by the Company.


11.Miscellaneous Provisions.


(a)No Duty to Mitigate. The Chairman shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Chairman may receive from any other source.


(b)Waiver. No provisions of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Chairman and by an authorized officer of the Company. No
waiver by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.


(c)Whole Agreement; Amendment. This Agreement and the documents expressly
referred to herein represent the entire agreement of the parties with respect to
the matters set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto. Nothing
herein affects the continued enforceability of either the Company’s Employment,
Confidential Information and Invention Assignment Agreement previously executed
by the Chairman, or the Chairman’s Indemnification Agreement with the Company.
Notwithstanding the foregoing, in no event shall Chairman be entitled to any
payment or benefit under this Agreement which duplicates a payment or benefit
received or receivable by Chairman under any severance or similar plan or policy
of Company, and in any such case Chairman shall only be entitled to receive the
greater of the two payments.


(d)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the state of California, without
regard to conflicts of law provisions thereof.


(e)Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, the Agreement shall remain in full force and effect as to the
remaining provisions, and the parties shall replace the invalid or unenforceable
provision with one which reflects the parties’ original intent in agreeing to
the invalid/unenforceable one.


(f)No Assignment of Benefits. Except as otherwise provided herein, the rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
subsection (f) shall be void.


(g)Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.



4
 



--------------------------------------------------------------------------------



(h)Section 409A of the Code. Notwithstanding anything herein to the contrary, if
at the time of the Chairman’s termination of service with the Company, the
Company has determined that the Chairman is a “specified employee” as defined in
Section 409A of the Code and any payments and benefits to Chairman are
considered a “deferral of compensation” under Section 409A of the Code (the
“Deferred Payments”), such Deferred Payments that are otherwise payable within
the first six months following the termination date will become payable on the
first business day of the seventh month following the Chairman’s termination
date, or if earlier the date of the Chairman’s death. In the event that payments
under this Agreement are deferred pursuant to this Section 11(h), then such
payments shall be paid at the time specified in this Section 11(h) without
interest. The Company shall consult with the Chairman in good faith regarding
the implementation of the provisions of this Section 11(h) provided, that
neither the Company nor any of its employees or representatives shall have any
liability to the Chairman with respect thereto. Any amount under this Agreement
that satisfies the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Payments for purposes of this Agreement. Any amounts scheduled for payment
hereunder when they are ordinarily paid out or when they are made to
non-employee directors, will nonetheless be paid to Chairman on or before March
15th of the year following the year when the payment is no longer subject to a
substantial risk of forfeiture. For purposes of Section 409A of the Code, the
right to a series of installment payments under this Agreement shall be treated
as a right to a series of separate payments, and references herein to the
Chairman’s termination of service shall refer to Chairman’s separation of
services with the Company within the meaning of Section 409A of the Code.
Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A of the Code: (x) the amount of expenses eligible for reimbursement or
in-kind benefits provided to the Chairman during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Chairman in any other calendar year, (y) the reimbursements for
expenses for which the Chairman is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.


(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.


(j)Survival of Obligations. Except as otherwise described herein, and except to
the extent that as of the termination date rights to payment hereunder have
accrued, the obligations of Sections 4 through 11 shall survive termination of
this Agreement.


(k)Company Release. As a condition to the Company’s obligations pursuant to this
Agreement, the Chairman agrees to execute a release of claims against the
Company within sixty (60) days following the Chairman’s termination date (the
“Release”). If the Company has not received an irrevocable Release by the
sixtieth (60th) day following the termination date, the Company shall be under
no obligation to make payments or provide benefits unless otherwise required by
law; provided such sixty (60) day period shall be tolled during the pendency of
any arbitration proceeding under this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement.
LAM RESEARCH CORPORATION




By: /s/Sarah A. O'Dowd
Sarah A. O’ Dowd
Its:Senior Vice President, Chief Legal Officer and Secretary
/s/Stephen G. Newberry
DATED: 12-14-2015
Stephen G. Newberry
 
DATED: 12-11-2015






5
 

